Exhibit 10.12.2

THIRD AMENDMENT

TO THE PARTICIPATION AGREEMENT

THIS THIRD AMENDMENT TO THE PARTICIPATION AGREEMENT (this Third Amendment”) is
entered into as of this 28th day of May, 2010 (“Third Amendment Effective Date”)
by and between BG Medicine, Inc. (“BGM”) and Merck Sharp & Dohme Corp., formerly
Merck & Co., Inc., (“Participant”) and amends that certain PARTICIPATION
AGREEMENT between BGM and Participant, dated July 28, 2006, as amended by that
AMENDMENT TO THE PARTICPATION AGREEMENT effective October 10, 2006 (the “First
Amendment”) and AMENDMENT effective June 14, 2007 (the “Second Amendment”),
(such agreement as so twice amended, the “Agreement”). Capitalized terms used
but not defined herein shall have the meanings given them in the Agreement.

WHEREAS, BGM and Participant wish to amend the Agreement to provide for
additional funding for the HRP Initiative, to extend the term of the
Participant's participation therein, to provide timely transfer of Data and to
delete the Second Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree on the following items as
follows:

 

1. The Second Amendment is hereby deleted in its entirety.

 

2. Section 4.1 Reports; Data. shall be amended by deleting the last sentence in
its entirety and replacing it with the following:

BGM shall also provide each Participant with copies of electronic files
containing the Data as soon as practicable following analysis and reporting of a
Program Activity, but in no event less than six (6) months following analysis.

 

3. Section 7.1 Term shall be amended by deleting the last sentence in its
entirety and replacing it with the following:

This Agreement shall commence on the Effective Date and expire on the first to
occur of: (i) the completion of the HRP Initiative and (ii) December 31, 2014.

 

4. The following shall be added to the Agreement as Section 6.3 Renewal Payment.

In addition to the Participation Payments provided by Participant under the
Agreement, Participant shall pay BGM [***] dollars (US$[***]) (the “Renewal
Payment”).The Renewal Payment shall be deemed a Participation Payment for all
purposes of the Agreement. Such Renewal Payment shall be made in two (2) [***]
tranches, the first payment of [***] dollars (US$[***]) due within [***] ([***])
days of the Renewal Notice, as defined below, and receipt of an invoice by
Participant from BGM and the second payment of [***] dollars (US$[***]) due
within [***] ([***]) days of December 17, 2010 and receipt of an invoice by
Participant from BGM.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

5. The following shall be added to the Agreement as Section 6.4 Effectiveness
Contingent on Additional Participant.

Items 3 and 4 above of this Third Amendment, regarding Sections 7.1 Term and
6.3 Renewal Payment, shall come into effective only upon written notice to the
Participant by BGM that BGM and at least one other Participant have executed an
amendment to the Agreement on substantially the same material terms hereof, (the
“Renewal Notice”) and that BGM is otherwise satisfied, in its sole discretion,
that the Renewal Payments are adequate to justify extending the term of the
Agreement and continue the HRP Initiative. If BGM does not provide the Renewal
Notice to the Participant on or before July 30, 2010, the change to the term in
Section 7.1 Term and the addition of Section 6.3 Renewal Payment under this
Third Amendment shall not take effect and shall be null and void ab initio.

 

6. Priorities for Research Activities and Budget. Participant shall prioritize
the remaining HRP research activities outlined in Exhibit A, attached hereto,
for funding using the proceeds of the Renewal Payment; provided, however, that
if the HRP Initiative obtains funding in addition to that provided for in this
Third Amendment and the amendments to the other Participation Agreements
contemplated hereby, or if other material developments occur, BGM, with the
approval of the JSC, shall be entitled to modify such budget and research
priorities in its reasonable discretion.

 

7. No Further Amendments. Except as provided in this Third Amendment, the
Participation Agreement shall remain in full force and effect.

 

8. Counterparts. This Third Amendment may be executed in one or more
counterparts, (facsimile and electronic transmission included) each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. After facsimile or electronic transmission, the Parties
agree to exchange documents with original signatures.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Third Amendment to the
Participation Agreement as of the Third Amendment Effective Date.

 

MERCK SHARP & DOHME CORP.

By:  

/s/ Gary A. Herman

Name:  

Gary A. Herman

Title:  

Vice President

BG MEDICINE, INC.

By:  

/s/ Pieter Muntendam

Name:  

Pieter Muntendam

Title:  

President and CEO

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT A

Merck Prioritization of HRP Objectives

 

OBJECTIVE    Merck

[***]

  

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

Biolmage: Imaging/Blood Core Lab Analyses:

  

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

HRP Operations:

  

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.